BAKES, Justice,
concurring specially:
I concur in the opinion of Chief Justice Shepard that the complaint filed by the University of Utah Hospital in the district court must be dismissed for failure to exhaust administrative remedies. As our original opinion points out, I.C. § 67-5215(a) provides judicial review only for “[a] person who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision in a contested case_” I.C. § 31-3505 provides that after an application has been filed with a board of county commissioners, “if the application is denied, the applicant may request a hearing before the board of county commissioners.” Here the hospital did not request such a hearing and therefore “has [not] exhausted all administrative remedies available within the agency.”
That does not necessarily mean that the hospital is without a remedy in this case. I.C. § 31-3505 does not appear to put any deadline upon an applicant’s request for a hearing after his application has originally been denied by the board of county commissioners. Even though the notice of denial sent by the county states that “you may request a hearing before the Minidoka County Board of Commissioners within thirty days,” that limitation does not appear in I.C. § 31-3505, the section which establishes the time deadlines for filing applications and requesting hearings.1 The question of whether or not there is a statutory time deadline for requesting a hearing before the board of county commissioners was not an issue in this case and has not been briefed or argued by the parties. If, after our affirmance of the district court’s dismissal of the appellants’ complaint becomes final, and the appellant hospital chooses to file a request for hearing with the Board of County Commissioners of Mi-nidoka County, that issue will then be ripe for decision.
BISTLINE, J., and McQUADE, J. Pro Tern., concur.

. There is a 30-day filing deadline in I.C. § 67-5215(b) of the Administrative Procedures Act for filing a petition for judicial review in the district court afteir a "final decision” of the administrative agency. However, that applies to the filing of a petition for review in the district court, not a request for hearing before the board of county commissioners. Furthermore, there has been no such "final decision” in this case, and therefore that subsection is not even applicable.